In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00107-CV

GARY BRUCE PEEK, Appellant                    §   On Appeal from the 271st District
                                                  Court

                                              §   of Wise County (CV12-04-254)
V.
                                              §   July 29, 2021

                                              §   Memorandum Opinion by Justice
LINDA MAYFIELD, Appellee                          Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s interim judgment. It is ordered that the interim judgment

is reversed, and the case is remanded for further proceedings consistent with this

opinion.

      It is further ordered that Appellee Linda Mayfield shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell